DETAILED ACTION
Receipt is acknowledged of Applicants’ amendments to the claims and remarks, filed on 3 August 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Claim Interpretation
	Independent claim 1 is a composition claim which uses the open transition term “comprising.”  The claim recites a foam impregnated with honey and a surfactant wherein the surfactant is a caprylyl/capryl glucoside surfactant and wherein the foam is a polyurethane foam.  Caprylyl/capryl glucoside surfactant is disclosed as one of many surfactants that may be used in the instantly disclosed composition.  For example, the specification at [0073] of the published application states, 
“The compositions described herein may contain a surfactant. The surfactant may be an ionic (e.g., cationic or anionic) surfactant or a non-
Generally, the specification explains at [0054], 
“[a]s used herein, the term "carbohydrate-based surfactant" refers to an amphiphilic compound containing both a saccharide and a hydrophobic tail. The surfactant may be naturally occurring or synthetic. The surfactant may contain one or more saccharides and one or more hydrophobic tails. The saccharide portion of the surfactant may be derived from any naturally-occurring or synthetic mono-, di-, or poly-saccharide including, without limitation, glucose, mannose, allose, altrose, mannose, gulose, iodose, galactose, talose, ribose, arabinose, xylose, lyxose, pyranose, dextrose, and sucrose. The hydrophobic tail portion of the surfactant may be derived from any naturally-occurring or synthetic molecule. The hydrophobic tail may contain, without limitation, a linear or branched, saturated or unsaturated alkyl group or fatty alcohol group. Exemplary hydrophobic tails contain C.sub.6-C.sub.20 alkyl or C.sub.6-C.sub.20 fatty alcohol groups.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 13, and 53 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0028408 (“Vandeputte”) in view of US 2013/0039992 (“Thompson”) (both currently of-record).
Vandeputte teaches a wound care treatment product comprising a honey-based preparation (see, e.g., abstract).  
Regarding claim 1, the wound care treatment product may comprise an impregnated polyurethane foam sheet (see [0030]).  Regarding the surfactant of claim 1, the preparation may comprise polyoxyethylene-polyoxypropylene block copolymer F88 or F127 (see [0054]).  
Regarding claim 4, honey the antibacterial activity of honey is known (see [0011]). Regarding claim 5, the non-peroxide antimicrobial properties of honey are known (see [0018]).
Regarding claims 6 and 7, the preparation may comprise CMC (see [0025]).
Regarding claims 13 and 53, the preparation for wound care on the basis of honey may comprise 25-80% honey (see [0052]).
While Vandeputte teaches a preparation comprising a surfactant (see above), the reference does not teach the particular surfactant recited in claims 1 and 3.
	Thompson teaches a honey based composition for use in, e.g., wound dressings (see abstract).  
	Regarding claim 1, the disclosed composition may comprise short chain fatty alcohols such as caprylyl capryl glucoside (see [0045]).  Thompson explains that, “the naturally derived short chain fatty alcohol may be caprylyl capryl glucoside and derivatives thereof. This particular glucoside has been found by the applicants to confer the ideal properties to the composition including achieving the desired viscosity, the conversion from a gel to a skin on the wound when applied, the reduced stickiness of the composition, still allowing sufficient honey to be present in the composition to achieve the desired antibacterial function. Also a further advantage is that the glucoside is natural based being plant derived and has non-ionic surfactant properties. The fact that caprylyl capryl glucoside was successful was unexpected as this type of glucoside is normally used in various foaming and cleaning compositions rather than wound care compositions owing to its surfactant and foaming characteristics. In honey compositions, the surfactant properties appear to assist but foaming does not occur as in art compositions such as shampoos. In addition, use of glucoside and caprylyl capryl glucoside in particular conferred an improved stability, well beyond that found from other art compositions and beyond what might have been expected in the art based on published information about glucoside, particularly in combination with honey of which there is no known art to the applicant's knowledge.”  See [0046]
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to disclose a composition comprising foam impregnated with honey and a caprylyl capryl glucoside surfactant, as taught by Vandeputte in view of Thompson.  One of ordinary skill in the art at the time the invention was made would have been motivated to use a caprylyl capryl glucoside surfactant because it results in reduced stickiness and increased stability, among other benefits, as explained by Thompson (see [0046]).  
*
Claims 1, 8, 9, and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0028408 (“Vandeputte”) in view of US 2013/0039992 (“Thompson”), further in view of US 2004/0127826 (“Caskey”), as applied to claims 8, 9, and 16 (all currently of-record).
	Vandeputte is discussed above.  While Vandeputte teaches a wound care treatment product (see above), the reference differs from the instant claims in that it does not teach an adhesive backing sheet, as recited in claims 8 and 9.
	Caskey teaches a dressing comprising a honey composition (see abstract).  Regarding claims 8 and 9, the dressing may include a backing layer (see [0046]) and adhesive portions to assist in maintaining the dressing in place (see [0121]).  In one embodiment the adhesive is on the backing sheet (see Figure 5).
	Regarding claim 16, the disclosed honey composition-base material wound dressing is irradiated to produce a sterile wound dressing (see [0104]).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to disclose a composition comprising foam impregnated with honey and a surfactant, wherein the composition comprises a backing sheet with an adhesive, as taught by Vandeputte in view of Caskey.  One of ordinary skill in the art at the time the invention was made would have been motivated to use a backing sheet with an adhesive to assist in maintaining the dressing in place, as explained by Caskey (see above).   
*
Claims 1, 10, and 50 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0028408 (“Vandeputte”) in view of US 2013/0039992 (“Thompson”), further in view of US 2014/0094730 (“Greener”), as applied to claims 10 and 50 (all currently of-record).
Vandeputte is discussed above.  While Vandeputte teaches a foam (see above), the reference is silent with respect to the pore number recited in claim 10.  However, Greener teaches a foam for wound therapy with a pore number of 30-60 ppi (see [0090]).  Greener explains that this pore number is beneficial for negative pressure wound therapy (see [0090]).  
Regarding claim 50, Greener teaches a patterned foam (see [0025]).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to disclose a composition comprising foam of about 40 to 100 ppi impregnated with honey and a surfactant, wherein the composition comprises a backing sheet with an adhesive, as taught by Vandeputte in view of Greener.  One of ordinary skill in the art at the time the invention was made would have been motivated to use such a foam because it is beneficial in negative pressure wound therapy, as explained by Greener (see above).   
*
Claims 1 and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0028408 (“Vandeputte”) in view of US 2013/0039992 (“Thompson”), further in view of US 2013/0287836 (“Ingber”), as applied to claim 12 (all currently of-record).
Vandeputte is discussed above.  The reference differs from the instant claims in that it does not teach beta-glucan however wound dressings comprising beta-glucan are known in the art as shown by Ingber (see [0255], [0257], and [0332]).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to disclose a composition comprising foam impregnated with honey, a surfactant, and beta-glucan, as taught by Vandeputte in view of Ingber.  One of ordinary skill in the art at the time the invention was made would have been motivated to add beta-glucan because oligosaccharides result in a composite material having enhanced mechanical strength, as explained by Ingber (see [0009]).   
*
Claims 1, 14, 15 and 50 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0028408 (“Vandeputte”) in view of US 2013/0039992 (“Thompson”), further in view of US 2015/0018791(“Devenish”), as applied to claims 14, 15, and 50 (all currently of-record).
Vandeputte is discussed above.  Vandeputte differs from the instant claims in that it does not teach a super-absorbent polymer, as recited in claim 14.
Devenish teaches a gap-patterned wound dressing (suggesting claim 50) dosed with honey (see abstract).  
	Regarding claim 14, the absorbent pad of the disclosed dressing contains super absorbent powder to manage high levels of exudate (see [0116]).
	Regarding claim 15, the dressing comprises a peelable liner (see [0065]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to disclose a composition comprising foam impregnated with honey, wherein the foam is laminated to a super-absorbent polymer, and a surfactant, as taught by Vandeputte in view of Devenish.  One of ordinary skill in the art at the time the invention was made would have been motivated to use a super-absorbent polymer to manage high levels of exudate, as explained by Devenish (see above).
*  *  *  *  *
Response to Arguments
Applicants’ arguments filed 3 August 2020 have been fully considered but they are not persuasive. 
Applicant argues that Vandeputte does not recognize the difficulty of impregnating polyurethane a foam sheet with honey.  See remarks, pages 7-8.
At the outset, Examiner respectfully submits that a difference in objectives, if any, does not defeat the case for obviousness because, as MPEP § 2144 states, the “reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) …; In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) … .”
Additionally, Examiner respectfully submits that the instant claims are directed to a composition, not a method of impregnating a foam with honey, as previously noted.
Further, as noted in the “Claim Interpretation” section above, the instant specification discloses an extensive list of carbohydrate-based surfactants, of which caprylyl/capryl glucoside is only one.  Applicants have not shown any unexpected results between caprylyl/capryl glucoside and the other disclosed surfactants.  
Finally, Thompson provides a teaching that would predict increased penetration of honey into foam using caprylyl/capryl glucoside as a surfactant.  One of the benefits of caprylyl/capryl glucoside surfactant disclosed by Thompson is reduced stickiness of honey (see [0046]).  The instant specification identifies the stickiness of honey as one of the difficulties of using honey in wound dressing applications (see [0004] of the published application).  Thus, Thompson’s teaching would suggest a solution to the problem noted in the instant application.
Applicant cites “more recent rulings” in response to Examiner’s citation of case law (Sinclair & Carroll Co. v. Interchemical Corp.) cited in MPEP 2144.07.  See remarks, pages 8-9.
In response, Examiner respectfully notes that the case law cited in the Office action is quoted in the current version of MPEP 2144.07 and thus is properly cited.
Applicant argues that the examples in the instant application “illustrate that the presently claimed composition successfully results in foam impregnated with a high concentration (w/w) of honey.”  Emphasis removed.  See remarks, page 9. 
In response, Examiner notes that concentration of impregnated honey is not claimed. 
Applicant argues that “Examiner is relaying [sic] on impermissible hindsight in the argument outlined above.” Referring to Thompson’s teaching of reduced stickiness.  See remarks, page 11.
In response, Examiner respectfully notes that Thompson’s teaching of reduced stickiness was in response to Applicant’s argument that a disclosed example demonstrates that caprylyl/capryl glucoside surfactant significantly increased the rate and extent of honey penetrance into foam compared to other surfactants and that there would have been no way to predict the superiority of using the caprylyl/capryl glucoside surfactant over any of the other surfactants tested to facilitate impregnation of honey into foam based on the teachings of Vandeputte and Thompson.  Examiner respectfully notes, honey penetrance into foam is not claimed.  There can be no impermissible hindsight reconstruction of language that is not claimed.
Further remarks do not present new arguments.
*  *  *  *  *
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615